Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 1 of 56

EXHIBIT 1

 
8/12/2019

Case 2:19-cv-04955-DGC

Skip To MainContent

 

| Search |

 

Civil Court Case Information - Case History

Document 1-1 Filed 08/13/19

Civil Court Case Information - Case History

Case Information

Page 2 of 56

Case Number: CV2019-010522 Judge: Mroz, Rosa
File Date: 7/8/2019 Location: Downtown
Case Type: Civil
Party Information
Party Name Relationship Sex Attorney
Uber USA, LLC Plaintiff Cole Schlabach
Brian Cooper Defendant Male Pro Per
Tiffany Swanson-Cooper Defendant Female Pro Per
Case Documents
Filing Date Description Docket Date Filing Party
8/12/2019 023 - ME: Order Entered By Court 8/12/2019
8/9/2019 NOT - Notice 8/9/2019
NOTE: NOTICE OF NO RESPONSE TO APPLICATION TO DECLARE BRIAN COOPER AND TIFFANY SWANSONCOOPER VEXATIOUS
LITIGANTS
8/2/2019 NOT - Notice 8/5/2019
NOTE: Notice of Court Orders
711712019 AFS - Affidavit Of Service 7/23/2019
7/17/2019 AFS - Affidavit Of Service 7/23/2019
7/8/2019 COM - Complaint 7/19/2019
7/18/2019 CSH - Coversheet 7/9/2019

There are no calendar events on file

There are no judgments on file

Case Calendar

Judgments

www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caselnfo.asp?caseNumber=cv201 9-010522

1

 
DLA Pirer LLP (US)

PHornny

C0 oN A UW Bw HP &

BR BQ BQ BRD RQ RQ RD RD mmm wim im eset

28

Mark A. Nadeau (Bar No. AZ-011280)
mark.nadeau dlapip er.com

Cole J. Schlabach (Ba ar No, AZ-026364)
cole.schlabach@dlapiper.com

DLA PIPER LLP (

2525 East Camelback Road Suite 1000
Phoenix, Arizona 85016-4232

Tel: 480.606.5100

Fax: 480.606.5101

Attorneys for Plaintiff Uber USA, LLC

Uber USA, LLC, a Delaware limited
liability company,

Plaintife
Vv,

Brian Cooper and Tiffany Swanson-
Cooper,

Defendants.

Case 2:19-cv-04955-DGC Document 1-1

 

 

 

Filed 08/13/19 Page 3 of 56

JEFF FINE
Clerk of the Superior Court
By Christopher O'Neil]; Deputy
Date 07/08/2019 Time 14:27:32
Description Amount
norennenn CASER CU2019-010522 ---------
CIVIL NEW COMPLAINT 355.00

TOTAL ANOUNT 335.00
Receipt 27507262

 

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF MARICOPA

CASE NO. oy 9019+010522

APPLICATION TO DECLARE BRIAN
COOPER AND TIFFANY SWANSON-
COOPER VEXATIOUS LITIGANTS

Assigned to Judge

Plaintiff Uber USA, LLC (“Uber USA”) hereby requests the Court declare Brian
Cooper and Tiffany Swanson-Cooper (collectively, the “Coopers”) vexatious litigants and
issue a vexatious litigant administrative order pursuant to Maricopa Superior Court
Administrative Order No. 2014-134. This request to declare the Coopers vexatious litigants
is a standalone request related to multiple prior lawsuits filed by the Coopers, followed by
threats to file new lawsuits asserting the same underlying facts. See Admin. Order No.
2014-134, at 43 (“If the request'to declare the litigant vexatious is not related to a specific
case but is simply filed as a standalone request, the clerk will assign it a case number and
the presiding judge will assign it to a judge for consideration,”).

This Application is supported by the following Memorandum of Points and

Authorities, as well as the records in multiple matters filed by the Coopers in Maricopa

 

 
DLA Piper LLP (US)

PROENIX

sa DH vA Ff WD NY —|§ OF OBO OH ANT DH To fF WD NH —|— S&S

28

Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 4 of 56

County Superior Court, including Case Numbers CV2018-096249 and CV2018-096629,
which were filed against Uber USA’s affiliate, Uber Technologies, Inc., as well as CV2019-
001194, which involved an Injunction Against Workplace Injunction entered against Brian
Cooper in favor of Uber USA.!
MEMORANDUM OF POINTS AND AUTHORITIES

1. Relevant Factual and Procedural History

The Coopers have demonstrated a pattern of vexatious and offensive behavior,
including (1) filing multiple lawsuits against Uber Technologies, Inc. (“Uber
Technologies”)’ for the purpose of harassment that have been determined to have been
brought without substantial justification, with repeated filing of documents or requests for
relief in both lawsuits that have been the subject of previous rulings, (2) threatening
additional lawsuits asserting the same underlying facts as those previously dismissed, (3)
issuing multiple groundless state bar and judicial complaints, including a complaint against
the Arizona State Bar investigating attorney who found complaints against Uber’s
counsel to be without merit, and (4) efforts to extort a settlement from Uber Technologies
despite the dismissal of all claims in multiple proceedings, including attempts to reserve the
name of “Uber Technologies, Inc.” with the Arizona Corporation Commission and threats
to go to the media with false accusations. Perhaps the most deplorable fact about the

Coopers’ behavior is that the multiple actions they filed against Uber Technologies stem

 

' Uber USA also alerts the Court to CV2018-092492, which is an action filed by the Coopers
in Maricopa County Superior Court, also as pro per litigants, against Wells Fargo, N.A.
The docket in that matter reflects similar conduct and filings to the matters discussed herein.
? Uber Technologies’ affiliate Uber USA transacts business in Arizona and is registered as
a foreign Limited Liability Corporation with the Arizona Corporation Commission. As set
forth below, the Coopers have chosen to name Uber Technologies as the Defendant in their
frivolous lawsuits. The harm, however, extends to Uber USA, the entity transacting
business in Arizona, which recently obtained an Injunction Against Workplace Harassment
against Brian Cooper in Maricopa County Superior Court matter CV2019-001194 as noted
above. Uber Technologies and its affiliates, including Uber USA, are collectively referred
to herein as “Uber,”

 

 

 
oOo Co 4 DH A FP WD NO —

YAY nH Uw Ff WOW NHNDS |§ FG Oo Be It KH nH BB WO NY —& CO

28

DLA Pirer LLP (US)

PHONY

Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 5 of 56

from the rejection of their allegations that they were overcharged a mere $7.70 for an Uber
car ride—a claim for which the Coopers have sought millions of dollars in damages.

The Coopers, acting together and in their marital interest, have held themselves out
in Facebook postings as experienced in litigation against major companies. They relate that
they act in their own self-representation and without lawyers. Ina relentless, unethical, and
illicit pursuit of “settlement dollars,” they have repeatedly harassed persons associated with
Uber and made social media postings asserting false accusations against the Company.
Each of the Coopers’ prior efforts to get money from Uber have, on the legal front, ended
without any finding of merit in their claims. In this, there has been a AAA Consumer
Arbitration, and two follow-on lawsuits heard in Maricopa County Superior Court that have
been resolved against them. In a separate action, the Maricopa Superior Court entered an
injunction against Brian Cooper arising out of his harassing phone calls and e-mails directed
at Uber employees. Moreover, the Coopers filed complaints concerning judicial
misconduct as to the judges that have ruled against them, and likewise filed bar complaints
against in-house counsel at Uber and outside counsel in this case. The bar complaints (in
California and Arizona) against the attorneys were resolved without finding any merit in
said complaints. In Arizona, the lawyer for the State Bar who issued such findings was
immediately on the receiving end of a bar complaint for having found no merit in the
Coopers’ complaints.

Following issuance of the Injunction Against Workplace Harassment against Brian
Cooper on March 12, 2019, the Coopers have once again resurfaced, filing a frivolous
Motion to Reinstate Dismissed Case in CV2018-096629 in late June. Brian Cooper
similarly filed a frivolous request to set aside the workplace harassment injunction in
CV2019-001194. At this stage, Uber has no other options but to seek an order limiting the
Coopers’ ability to continue to file frivolous pleadings and assert frivolous claims without

supervision of the Court.

 

 
Oo Se IN DH A FS WY NYO —

RO wD we) RO bo nN tS No — ~— —< — pmo past — — — po
~~ ON a _ Ww Nh — Qo Oo oe ~] On ww - wa NO — ©

28

DLA Prrer LLP (US)

PHOENIX

Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 6 of 56

A. The Underlying Arbitration Proceeding Against Uber Technologies and
Subsequent Threats Made by Brian Cooper.

After initially contacting Uber multiple times in February 2018 with various
demands, insults and threats to report Uber and its representatives to law enforcement—
none of which were remotely justified—the Coopers initiated a consumer arbitration against
Uber Technologies, demanding over $5 million. On June 28, 2018, Arbitrator Shawn
Aiken, following a AAA Consumer Arbitration, issued a ruling in favor of Uber
Technologies. Mr. Aiken’s ruling found that the Coopers “suffered no loss” despite their
claims they were overcharged $7.70 for an Uber ride from Mesa to Scottsdale. See
Arbitration Award, attached hereto as Exhibit A. Mr, Aiken further determined that “the
record confirms that Uber delivered exactly the service requested at the agreed-upon price.”
Id.

On or around July 2018, Brian Cooper began sending threatening emails to Uber’s
paralegal Rosemary Barajas—who was misidentified as an “attorney” in Mr. Aiken’s
arbitration award—making claims that Ms. Barajas engaged in unauthorized practice of law
and other purported misconduct. Mr. Cooper also sent threatening voice mails to Ms.
Barajas and to Uber attorney Aaron Bergstrom, which is documented in correspondence
from Randy Haimovici to Brian Cooper on July 20, 2018, attached hereto as Exhibit B.
Mr. Cooper confirmed in further threatening correspondence to Randy Haimovici on July
31, 2018 (attached hereto as Exhibit C), that he had made an internet posting about Ms.
Barajas’ alleged (and false) unauthorized practice of law, and that he had made a complaint
about her to the California State Bar. Mr. Cooper continued with further threatening
communication and outlandish settlement demands in the following days.* See Exhibit D,

August 2, 2018, emails from Brian Cooper to Randall Haimovici.

 

3 Brian Cooper is a convicted felon in the State of Arizona. See State v, Cooper, CR2014-
158965, in the Superior Court of Arizona, Maricopa County. His strategy as adopted by
the Coopers is to harass and assert social media damage that will occur to any individual
who opposes the Coopers in their efforts to extort money. Indeed, the Coopers assert their
ability to damage people through social media campaigns against them, and likewise to

 

-4.

 
oOo co NY HR vA FP WO LH =

BR BDO HN KH WC NHN HR Row ow om om omelet
aN HD vA &| WO NO —|- G&S OO CO JT HA WH F&F W NBO —&§ CO

28

DLA Pirgr LLP (US)

PHISENIX

Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 7 of 56

B. The Coopers’ First Frivolous Lawsuit Against Uber Technologies
(CV2018-096249)

Following their threats, the Coopers filed their first lawsuit in Maricopa County
Superior Court (CV2018-096249) against Uber Technologies on July 30, 2018. The
Complaint in the first lawsuit alleged claims against Uber Technologies for “breach of
contract,” “UPL,” “falsifying evidence,” and “lying in order to obtain advantage.”
Although the Complaint failed to coherently explain the bases for these claims, it was
apparent that each of them concerned the previous arbitration proceeding and/or the
allegations made in that proceeding. Uber Technologies moved to dismiss on grounds that
the complaint did not state a claim for which relief could be granted and that the allegations
were subject to a prior binding arbitration. The Court agreed, awarding Uber $5,000 in
attorneys’ fees and finding that the Coopers’ claim was brought “without substantial
justification” under A.R.S. § 12-349. See October 1, 2018 Minute Entry in CV2018-09249.

The Coopers filed multiple frivolous and incoherent motions during the course of
this first lawsuit, all of which were denied by the Court. Additionally, after the September
13, 2018, minute entry granting Uber Technologies’ Motion to Dismiss, Brian Cooper
emailed counsel for Uber, threatening to file multiple complaints to various agencies, and
stating, “I am never going to quit until we receive justice. I am going to file with the CFPB,
FTC, and we are sending out our story to the Media. This is far from over! Have a great
weekend,” See September 14, 2018, email from Brian Cooper. See Exhibit E, September
14, 2018, email from Brian Cooper to Cole Schlabach. Mr. Cooper sent a similar

threatening email to Uber’s paralegal Rosemary Barajas, concluding that communication

 

make complaints to licensing authorities such as bar associations. The pattern contains a
circle of activity wherein the Defendants file unscrupulous and meritless cases with the
courts, Contemporaneously, they file bar complaints that are dutifully processed but come
to the same inescapable conclusion that the filings were without merit. This places a wholly
improper load on the administrative services involved, and causes expense to individuals
and ultimately Uber in defending against such unscrupulous allegations.

 

 

5.
DLA Piper LLP (US)

PHOENIX

Oo Co NIN DN HR FP WY NY —

NM DN BDO BO KO BD NO RDO we lt le
say HAN OF S&S WD NY | CS Oo Boe IT HO UT FSF WD NY —|§ OS

28

 

Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 8 of 56

by stating, “[t]here are some folks that are going to want to talk to you. Good Luck.” See
Exhibit F, September 14, 2018, email from Brian Cooper to Rosemary Barajas.

Following the adverse rulings against him in his initial lawsuit, Brian Cooper
arbitrarily made bar complaints against Uber’s counsel at DLA Piper LLP, Mark Nadeau
and Cole Schlabach, as well as a judicial misconduct claim against Judge Thomasson.
These complaints, as well as other unfounded state bar complaints against Uber in-house
counsel, are documented in the Coopers’ own September 18, 2018, Opposition to Uber’s
Application for Attorneys’ Fees filed in CV2018-096249. None of the complaints
registered by Mr. Cooper against multiple individuals associated with this litigation have
been found to have any merit. In keeping with the standard and illicit tactic they have
undertaken, after the Arizona State Bar dismissed the complaints against Mr. Schlabach and
Mr. Nadeau, Mr. Cooper subsequently lodged a complaint against the investigating State
Bar Attorney. See letters attached to the Coopers’ November 27, 2018, Response to Uber’s
Motion to Dismiss in Maricopa County Superior Court filed in the second filed lawsuit,
CV2018-096629.

C. The Coopers File a Second Frivolous Lawsuit

A day before final judgment was signed in the initial proceeding, the Coopers filed
a new lawsuit (CV2018-096629), also in Maricopa County Superior Court, on October 4,
2018, assigned to Judge David Talamante. The lawsuit again alleged claims stemming from
the earlier arbitration proceeding which shared a common nucleus of facts with the previous
lawsuit. Judge Talamante granted Uber Technologies’ Motion to Dismiss, taking judicial
notice of the prior lawsuit and finding that the “Plaintiffs proceed and argue their positions
with a fundamental misunderstanding of the law and its application to their allegations.”
See December 7, 2018, Minute Entry in CV2018-096629, Judge Talamante awarded Uber
Technologies its attorneys’ fees, finding the claims were frivolous, See January 7, 2019,
Minute Entry CV2018-096629.

The second lawsuit was again punctuated by multiple meritless filings made by the

Coopers, many of which were filed after dismissal of the proceeding, and all of which were

-6-

 
sa HD Ww FSF WY NY —|§ CF OO GO a HR rR BR DH NY | C

28

DLA Pier LLP (US)

PHOENIX

Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 9 of 56

denied by Judge Talamante. Once again, consistent with their pattern, the Coopers filed a
Judicial Complaint against Judge Talamante for ruling against them. The Coopers also
made a late filing in this proceeding January 31, 2019, continuing to raise incoherent and
bizarre requests for relief, all of which amounted to nuisance, and which contained personal
attacks on counsel and irrelevant allegations that are, unfortunately, typical Coopers’
filings. See Document titled “Personal Jurisdiction Never Established; Defense Interfered
with Process of Service; Abuse of Power” filed by the Coopers January 31, 2019 in
CV2018-096629 (closing with the following: “Uber and their counsel will seek to maintain
the dismissal, but Mr. Schlabach knows he violates his ethics if he denies not having
knowledge of Ubers [sic] failures.”). This motion was denied pursuant to the Court's
February 5, 2019 minute entry, which found that “the record in this matter supports Judge
Talamante’s previous rulings.” Unfortunately, the Coopers have filed yet another frivolous
motion—a Motion to Reinstate Dismissed Case filed June 24, 2019. This latest filing,
coupled with Brian Cooper’s frivolous request to undo the Injunction Against Workplace
Harassment obtained by Uber and continued attempts to reserve the Uber Technologies
name with the Arizona Corporation Commission, all as discussed below, have caused the
filing of this Motion,

D. The Coopers Improperly Seek to Register Uber Technologies’ Name

As part of an apparent litigation strategy in his second lawsuit against Uber
Technologies, Brian Cooper attempted to register the name “Uber Technologies, Inc.” with
the Arizona Corporation Commission. See Exhibit G, October. 31, 2018, email from Brian
Cooper to Cole Schlabach. Brian Cooper’s claim to have any rights to the name “Uber
Technologies, Inc.” were false. The Arizona Corporation Commission confirmed Mr.
Cooper made an apparent attempt to reserve the name “Uber Technologies, Inc.,” but his
application was rejected December 14, 2018.

Brian Cooper’s failed attempt to register Uber Technologies’ name was related to a
false narrative he alleged in his second lawsuit that Uber was operating illegally in

Arizona—an allegation that was fundamentally meritless because Uber USA is the “Uber”

 

-7-

 
oO Co tT HD A S&S WY NO —

BRO NN BR WN FB BR HQ Rw oom mime lel et
sa HD A & WW NH —&§ COC CO CO nH HR A HR WW WHO —K& CO

28

DLA Pirer LLP (US)

Puen

fase 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 10 of 56

entity responsible for conducting business in Arizona, and it was and is properly registered
with the Arizona Corporation Commission. Uber Technologies has not been involved in
regular business within the state of Arizona such as would require a grant of authority with
the Arizona Corporation Commission for transacting business as a foreign corporation
pursuant to A.R.S. § 10-1501 et al.

Brian Cooper’s attempts to reserve the Uber Technologies, Inc. name had no
legitimate purpose other than to advance his false narrative and to extort a settlement
payment from Uber Technologies. See, e.g. Ex. G. Although the efforts were rejected by
the Corporation Commission, the Coopers essentially tried to “squat” on the name in an
effort to cause confusion and to try to exert some type of leverage over Uber, in violation
of federally registered trademarks. See Exhibit H, Registration of core UBER word mark
registered June 2011, (Reg. No. 3977893). Ultimately, the efforts amounted to harassment,
and like the frivolous lawsuits he filed, have cost Uber thousands of dollars in legal fees.

With illegal purpose, Brian Cooper appears to have made another attempt to register
the name “Uber Technologies, Inc.” with the Arizona Corporation Commission as of May
17, 2019. See Exhibit I, Arizona Corporation Commission Search, dated July 1, 2019.
This latest effort to reserve the Uber Technologies name has no apparent legitimate purpose.
The effect of the name registration does not provide Brian Cooper with any authorization
to operate as Uber Technologies, and merely allows him to squat on the name for 120 days.
See Arizona Corporation Commission, Name _ Reservations, available at
https://azcc.gov/corporations/name-reservations, The name reservation is further evidence
that the Coopers intend to continue to harass Uber and to assert their illegitimate claims
about purported “ownership” of Uber Technologies and/or its name.

E. The Coopers Continue to Harass Uber With Threats of Future Litigation

Still, after two dismissals and judgments for attorneys’ fees granted in favor of Uber
Technologies, the Coopers persist in threatening future litigation. As recently as January
26, 2019, Brian Cooper contacted Uber and their outside counsel to threaten further

litigation and to reassert a purported claim to the name “Uber Technologies, Inc.” Mr.

 

-8-

 
Bb tO BD HN KN BR RO RQ wom im mm owe ll
Na Hn wD fF WwW NY —|§ 3D Oo CO IT HR WN F&F W NH —§ CO

28

DLA Piper LLP (US)

PHOENIX .

fase 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 11 of 56

Cooper’s email to Uber’s outside counsel Cole Schlabach sent January 26, 2019 (attached

as Exhibit J), states as follows:

I hope this ruins your day. On Tuesday I am filing for an injunction for Uber
illegally transacting in the state of Arizona. I have a list of 32 investigative
reporters we have made contact with and have the pull to take our story to a
huge audience. We are planning a social media blitz in order to wake you and
your client up. You acted more than unethical, you violated the law. Laugh it
off, but the persistent always win. we sent just a few pieces of evidence to
Uber including a digital scan for the authentic digital signature of our
documents. Have a good day Mr. Schlabach.

Mr. Cooper sent a similar email to Uber’s legal department the same day (attached
as Exhibit K), and also left a voice message from “Brian and Tiffany Cooper,” reasserting
his threat of a pending lawsuit and stating “We do currently have the name Uber
Technologies, Inc.”

The threats made by the Coopers to persist in filing lawsuit after lawsuit alleging the
same false allegations, without a doubt causes Uber aggravation, and, frankly, alarm, which
is why Uber USA also sought and obtained an Injunction Against Workplace Harassment
against Brian Cooper, which was confirmed following an evidentiary hearing March 12,
2019. As set forth above, the communications from The Coopers and their actions taken
incidental to litigation—including meritless bar and judiciary complaints, “squatting” on
the trademarked names at the Arizona Corporation Commission, and threats of a “social
media blitz”—have simply continued despite defeat and judicial opinions concluding such
claims were and are without merit. Brian Cooper has filed a request to set the injunction
aside in the form of a Motion for Relief Under Rule 60 dated June 19, 2019, which contains
further unwarranted requests for sanctions against Uber and its counsel and continues the
pattern of vitriolic, frivolous filings with the Court.

2. Legal Basis for Declaring the Coopers Vexatious Litigants

Uber is entitled to relief from the Coopers’ continued re-filing of dismissed claims,
excessive motion practice, unreasonable requests and other conduct related to their ongoing
frivolous litigation. This Court has the authority, pursuant to A.R.S. § 12-3201, to declare

pro se litigants vexatious litigants at the request of a party or the court’s own motion, “if the

 

-9-

 

 
Oo co ~ FI HD A S&F Ww NH

Nw PO NO HO NO DN BO RO ee el
“S DD Wm B&B WH NYO —|&— DOD CO BO HI BH vA SF WO LY | O&O

28

DLA Pirer LLP (US)

PHOENEX

fase 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 12 of 56

court finds the pro se litigant engaged in vexatious conduct.” The statute (at A.R.S. § 12-
3201(E)) provides that ““Vexatious conduct” includes the following actions:

(a) Repeated filing of court actions solely or primarily for the purpose of

harassment. .

(b) Unreasonably expanding or delaying court proceedings.

(c) Court actions brought or defended without substantial justification.

(d) Engaging in abuse of discovery or conduct in discovery that has resulted in the

imposition of sanctions against the pro se litigant.

(e) A pattern of making unreasonable, repetitive and excessive requests for

information.

(f) Repeated filing of documents or requests for relief that have been the subject of

previous rulings by the court in the same litigation.
Recognizing that Arizona courts have “inherent authority to curtail a vexatious litigant’s
ability to initiate additional lawsuits,” the Arizona Court of Appeals has recognized the need
to restrict further misconduct from such individuals, Madison v. Groseth, 230 Ariz. 8, 14,
279 P.3d 633, 639 (App. 2012) (citing De Long v. Hennessy, 912 F.2d 1144 (9th Cir. 1990).
The Madison Court further recognized that

a court can derive puidance from considering the following factors: (1) the
litigant’s history of litigation and the nature of prior lawsuits, (2) the litigant’s
motive in filing new lawsuits, (3) whether the litigant is represented by
counsel, (4) whether the litigant has caused needless expense to others or
unduly burdened the court, and (5) whether different sanctions would
adequately protect other parties and the court.

Id. at 14, 279 P.3d at 639 n.9, Specific findings that a litigant has “filed frivolous lawsuits
or engaged in a pattern of harassment that would justify future restrictions on access to the
court” should be made by the trial court. /d. at 15, 279 P.3d at 640.

The indisputable evidence from hearings, orders, and judgments that are already
within the record of the Maricopa County Superior Court, including this Motion and the
records of the Coopers’ filings in CV2018-096249 and CV2018-096629, provide the factual

basis and record required for a finding that the Coopers are vexatious litigants, It is without

 

-10-

 
oO Co NN DBD nH HP WY NO —

Oo WY FB BO BK BR NO RQ mm me eee le
sa HD WU F&F WD NHN - SF Oo COB IT DH UR F&F WD NH — &S

28

DLA Piper LLP (US)

PHOENIX

fase 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 13 of 56

question that the Coopers have filed multiple frivolous lawsuits and have engaged in a
pattern of harassment justifying restrictions on further filings.

Frivolous Lawsuits. The Coopers’ two lawsuits brought against Uber
Technologies, following a loss at binding arbitration, have already both been determined to
be frivolous. On October 1, 2018, Judge Thomason awarded Uber Technologies $5,000 in
attomeys’ fees and $237.57 in costs in CV2018-096249, specifically finding that the matter
was brought “without substantial justification” pursuant to A.R.S. § 12-349. Similarly,
Judge Talamante awarded Uber its attorneys’ costs and fees in a minute entry dated January
4, 2019, “finding that Plaintiffs’ claims are frivolous,” and citing A.R.S. § 12-349.

Aside from Judge Talamante’s specific recognition that the second lawsuit filed by
the Coopers was frivolous, the award of fees pursuant to A.R.S. § 12-349 in both cases
conclusively establishes the frivolous nature of the lawsuits. Fees under section 12-349 can
be awarded when a claim is brought “without substantial justification,” which “means that
the claim or defense is groundless and is not made in good faith.” Jd. § 12-349(f).
“*Groundless’ and ‘frivolous’ are equivalent terms, and a claim is frivolous if the proponent
can present no rational argument based upon the evidence or law in support of that claim.”
Rogone v. Correia, 236 Ariz. 43, 50, 335 P.3d 1122, 1129 (2014) (internal quotation
omitted) (upholding award of fees under section 12-349); see also A.R.S. § 12-3201(E)(2)
(“Without substantial justification’ [as stated in the elements for vexatious conduct] has
the same meaning prescribed in section 12-349.”).

Further, both lawsuits were punctuated with multiple groundless and incoherent
requests for relief, which were summarily denied by the Court. Attached as Exhibit L are
highlighted docket listings for both lawsuits, with a list of each frivolous filing made by Mr.
Cooper. Evident from this exhibit, which does not flag the Coopers’ initial Complaint and
permitted responses to Uber’s Motions, is that the Coopers filed over twenty unnecessary

documents in Superior Court in their frivolous actions against Uber.‘

 

* The Court should similarly take judicial notice of the docket entries in the Coopers’ lawsuit
against Wells Fargo NA (CV2018-09492), which is discussed above. See supra fn. 1.

 

-ll-

 

 
oo oOo HN HD UO FSP WD LY

a DA On BPW NYO —|§ FS Oo CO sy Hn OH SP WY NY — OS

28

DLA Pirer LLP (US)

PHOEND

fase 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 14 of 56

Pattern of Harassment. There is ample basis to find that the Coopers engaged ina
pattern of harassment with respect to their lawsuits against Uber Technologies, and continue
to do so now. Aside from sending harassing communication and bringing claims that were
utterly meritless—twice, on the same underlying facts—the Coopers engaged in behavior
that would have warranted sanctions had they been members of the State Bar.

Amongst the egregious acts by the Coopers were the multiple groundless State Bar
and Judiciary Complaints filed against Uber’s employees, outside counsel, State Bar
attorneys and Judges of this Court. Initially, the Coopers sought leverage in their dispute
with Uber by falsely reporting Uber’s paralegal and in-house counsel to multiple state bar
agencies. When this failed, and the Coopers lost their first lawsuit, they filed complaints
against Uber’s outside counsel (including the undersigned), Judge Thomason, and the
investigating state bar attorney who determined there was no merit to the complaints against
outside counsel. A similar meritless complaint was filed against Judge Talamante following
the Coopers’ second lawsuit. See Document titled “Procedural Failure to Rule on Motions
in a Timely Manner, Disqualification of Judge Talamante,” filed by Brian Cooper and
Tiffany Swanson-Cooper December 28, 2018, in CV2018-96629 (stating, among other
things: “Judge Talamante you have failed the Plaintiff throughout this process deliberately
violating litigant’s personal liberties and/or wantonly refused to allow Due Process and
Equal Protection to litigants before the court.”). |

In short, it appears that anyone getting in the Coopers’ way will be subject to a
meritless complaint. This is unfair, an abuse of the system, and a waste of resources. It is
also the type of personal attack that courts in this state abhor.

Further evidence of the Coopers’ pattern of harassment stems from their attempts to
reserve the name “Uber Technologies, Inc.” and to leverage their purported (and

demonstrably) false “ownership” of the name in order to leverage a payout. This is the type

 

These entries are further evidence of a pattern of making unnecessary and frivolous filings
before the Court in the Coopers’ pro se litigation.

 

-{2-

 

 
DLA Pirer LLP (US)

PHOENIX

oOo Co st HDR tr BP WY] NO —

ay DH UO F&F WO NH | DD OO CO IT HDA wm BB WO YH | CO

28

 

(ease 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 15 of 56

of unacceptable behavior that would doubtlessly lead to a licensed attorney being
disciplined. It is also a clear abuse of process.

Lastly, persistent threats to go to the media and to file additional groundless lawsuits
further demonstrate the pattern of harassment that justifies reducing the Coopers’ unfettered
access to Arizona state courts. It is apparent that they have abused and will continue abusing
the legal system. This is clearly not what the court systems are for, and this type of abuse
simply taxes the court’s resources and costs civil litigants significant money in defending
meritless claims.

3. Conclusion

While the legal system must ensure access to courts is not inappropriately deprived,
measures must be taken to similarly ensure that litigants do not repeatedly abuse the system,
harass opponents and the judiciary, and tax court and party resources with frivolous filings.
There is ample evidence to support a finding that the Coopers are vexatious litigants as
defined by statute. |

Accordingly, to mitigate the Coopers’ continued abuses, Uber USA respectfully
requests that this Court hold any hearings necessary to ascertain findings of fact sufficient
to declare the Coopers’ vexatious litigants and to issue a minute entry order to the Presiding
Judge for consideration of whether to issue a vexatious litigant administrative order
pursuant to Maricopa Superior Court Administrative Order No. 2014-134,

Uber USA further requests an administrative order from the Presiding Judge
precluding Brian Cooper and Tiffany Swanson-Cooper from filing any further lawsuits in
Arizona without legal counsel and/or approval from the respective presiding judge.
Additionally, as a sanction, Uber USA seeks an award of its attorneys’ fees and costs in this

cause.

 
Oo Ce NY DO WT SP W LP —

xy DD WH |S WwW WP |§ CO CO BC I BD A FF WH BO —& OC

28

DLA PIPER LLP (US)

PHORAI

Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 16 of 56

Dated: July 8, 2019 DLA PIPER LLP (US)

By:
Mark A. Nadeau
mark.nadeau@dlapiper.com
Cole J. Schlabach
cole.schlabach@dlapiper.com
2525 East Camelback Road Suite 1000
Phoenix, Arizona 85016-4232
Telephone: 480.606.5100
Facsimile: 480.606.5101

Attorneys for Defendant Uber
Technologies, Inc.

 

-14-

 

 
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 17 of 56
I CERTIFICATE OF SERVICE
? I hereby certify that on July 8, 2019, a true and correct copy of Motion to Declare
3 Brian Cooper and Tiffany Swanson-Cooper Vexatious Litigants was filed with the clerk of
the Court. A copy of this Motion will be served personally on the following:
6 Brian Cooper
7 Tiffany Swanson-Cooper
825 S. Dobson Road, #248
8 Mesa, AZ 85202
briancooperaz@gmail.com
? tiffanylcooper33@gmail.com
10 ;
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
DLA Pirer LLP (US)
Puen 45.

 

 

 
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 18 of 56

 

In the Superior Court of the State of Arizona

 

 

 

 

 

 

 

. : LERK GF THE 2.
unt .
In and Forthe County of _ Maricopa ., | Is Interpreter Needed? [SUP IR CO No
CV2019-010522 ‘| yes, what language(s): + O'NEILL DEP
, yun -8. PM 2 28
CIVIL COVER SHEET- NEW FILING ONLY — UL 8 PM
(Please Type or Print)
Plaintiff's Attorney Mark A. Nadeau/Cole J. Schlabach
Attorney Bar Number 914280 / 026264
Plaintiffs Name(s): (List all) Plaintiffs Address: Phone #: Email Address:

Uber USA, LLC

 

 

(List additional Plaintiffs on page two and/or attach a separate sheet).

Defendant's Name(s): (List All)
Brian Cooper

Tiffany Swanson-Cooper

 

(List additional Defendants on page two and/or attach a separate sheet)

RULE 26.2 DISCOVERY TIER OR MONETARY RELIEF CLAIMED:
IMPORTANT: Any case category that has an asterisk (“) MUST have a dollar amount claimed
or Tier selected. State the monetary amount in controversy or place an “X” next to the discovery tier
to which the pleadings allege the case would belong under Rule 26.2.

Amount Claimed $Nonmonetary rel. []tier1 [(]tier2 [_]Tier3

NATURE OF ACTION
Place an “X” next to the one case category that most accurately describes your primary case. Any
case category that has an asterisk (*) MUST have a dollar amount claimed or Tier selected as
indicated above.

100 TORT MOTOR VEHICLE:
{ }to2 Property Damage”

[ }4o1 Non-Death/Personal Injury* [_]t03 Wronaful Death
ongful Death’

©Superior Court of Arizona in Maricopa County Page 1 of 3 CV10f — 010119
ALL RIGHTS RESERVED

 
Case 2:19-cv-04955-DGC Document1-1 Filed 08/13/19 Page 19 of 56

> 4410 TORT NON-MOTOR VEHICLE:

(1 41 Negligence”

[1 12 Product Liability —- Asbestos*
[]112 Product Liability — Tobacco”

| ]412 Product Liability ~ Toxic/Other*
[| 13 Intentional Tort*

[hh 14 Property Damage*

[lh 15 Legal Malpractice*

Ch 15 Malpractice ~ Other professional”
[_]117 Premises Liability*

[_]148 Stander/Libel/Defamation*
[]116 other (Specify) *

120 MEDICAL MALPRACTICE:

 

[ ]123 Hospital*
[]124 Other

[_]121 Physician M.D.*
[_]122 Physician D.0*

130 & 197 CONTRACTS:

[131 Account (Open or Stated)*
Lt 32 Promissory Note*
[]133 Foreclosure*
[_]138 Buyer-Plaintift*
[_]139 Fraud’
[134 Other Contract (i.e. Breach of Contract)* - _
[135 Excess Proceeds-Sale* .
[ | Construction Defects (Residential/Commercial)*
[136 Six to Nineteen Structures*
[_]137 Twenty or More Structures*
[_]197 credit Card Debt (Maricopa County Only)*

450-199 OTHER CIVIL CASE TYPES:

 

[156 Eminent Domain/Condemnation*

[]151 Eviction Actions (Forcible and Special Detainers)*
[_]152 Change of Name

[153 Transcript of Judgment

[_}154 Foreign Judgment

© Superior Court of Arizona in Maricopa County
ALL RIGHTS RESERVED

Page 2 of 3

Case No.

[_]158 Quiet Title*

[160 Forfeiture*

{]175 Election Challenge '
[_l179 NCC-Employer Sanction Action (A.R.S. §23-212)
[ |180 Injunction against Workplace Harassment
[181 Injunction against Harassment

[ ]182 Civil Penalty

[186 Water Rights (Not General Stream Adjudication)*
[187 Real Property *

[| Special Action against Lower Courts
(See Lower Court Appeal cover sheet in Maricopa)

[194 tmmigration Enforcement Challenge
(A.R.S. §§1-501, 1-502, 11-1051)

150-199 UNCLASSIFIED CIVIL:

 

| Administrative Review
(See Lower Court Appeal cover sheet in Maricopa)

[| 150 Tax Appeal
(All other tax matters must be filed in the AZ Tax
Court)

[155 Declaratory Judgment

[157 Habeas Corpus

[184 Landlord Tenant Dispute — Other*

[| 90 Declaration of Factual Innocence (A.R.S. §12-771)
[191 Declaration of Factual Improper Party Status
[_}193 Vulnerable Adult (A.R.S. §46-451)* ,
[_]165 Tribal Judgment

[_]167 Structured Settlement (A.R.S. §12-2901)

| |169 Attorney Conservatorships (State Bar)

{ ]170 Unauthorized Practice of Law (State Bar)
[jaz Out-of-State Deposition for Foreign Jurisdiction
[]172 Secure Attendance of Prisoner

[_]173 Assurance of Discontinuance

[]1z4 in-State Deposition for Foreign Jurisdiction
[_]176 Eminent Domain— Light Rail Only*

[oh 77 Interpleader— Automobile Only*

[_|178 Delayed Birth Certificate (A.R.S. §36-333.03)
[_]183 Employment Dispute- Discrimination*

CV10f - 010119
Case 2:19-cv-04955-DGC Document1-1 Filed 08/13/19 Page 20 of 56

Case No.

v

t

[}185 Employment Dispute-Other* 163 Other*
Request to Declare Litigant Vexatious
[_]196 Verified Rute 45.2 Petition
[ }ag5¢a) Amendment of Marriage License
[__]195(b) Amendment of Birth Certificate

 

(Specify)

EMERGENCY ORDER SOUGHT

[| Temporary Restraining Order LJ Provisional Remedy [| OSC [ ] Election Challenge

 

lj Employer Sanction [] Other (Specify)

COMMERCIAL COURT (Maricopa County Only)

[| this case is eligible for the Commercial Court under Rule 8.1, and Plaintiff requests assignment of this case to the

Commercial Court. More information on the Commercial Court, including the most recent forms, are available on the

Court's website at:

httos://www.superiorcourt.maricopa.gov/commercial-court/.

Additional Plaintiff(s):

 

 

Additional Defendant(s):

 

 

© Superior Court of Arizona in Maricopa County Page 3 of 3 CVi0f - 010119
ALL RIGHTS RESERVED
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 21 of 56

ADVANCE Courier Services, LLC .

 

 

 

 

PO Box 25331, Scottsdale, AZ 85255 Bee A BGG
: P, HERNAHOEZ. DEP
CERTIFICATE OF SERVICE aan. Fi
_ FOUL 17 PHI2: 50
SUPERIOR COURT OF ARIZONA IN MARICOPA COUNTY CV2019-010522
Name of Court Case Number
UBER USA, LLC BRIAN COOPER and TIFFANY SWANSON-COOPER
Name of Petitioner/Plaintiff Name of Defendant/Respondent

|, SALIM MANGOLI, the undersigned, certify under penalty of perjury that | am fully qualified, pursuant to R.C.P.
4(e).45(b), and/or A.R.S. 13-4072, to serve process in this case. | received for service the following document(s) in this

action from:

MARK A. NADEAU, SBN 011280 (mark.nadeau@dlapiper.com);
COLE J. SCHLABACH, SBN 026364 (cole.schlabach@dlapiper.com)
DLA Piper LLP (US), 2525 E. Camelback Rd., Ste. 1000, Phoenix, AZ 85016 (480) 606-5100

1) APPLICATION TO DECLARE BRIAN COOPER AND TIFFANY SWANSON-COOPER VEXATIOUS LITIGANTS; 2) CIVIL
COVER SHEET.

I served:

BRIAN COOPER on: 07.08.19
Person or entity served Date

 

service
attempts

 

07.08.19 at 6:43 p.m. Served documents on Brian Cooper.

 

DESCRIPTION:

 

 

 

Date/Time
Approximate Approximate Approximate Approximate Approximate
Age Sex Race/Ethnicity Height Welght Hair color Beard | Glasses
36 M CAUCASIAN 510” 180 CLOSE-CROPPED - -

 

 

 

 

 

 

 

 

 

 

 

Residence: 825 S. DOBSON RD., #248, MESA, AZ 85202

MANNER OF SERVICE
PERSONAL (Personally delivering copies to the person being served)

[ ] SUBSTITUTED AT RESIDENCE (Serving copies at the dwelling house or usual place of abode of the person being served)

[| SUBSTITUTED AT BUSINESS (Leaving copies at the office for the person being served with a person apparently in charge)

[] NON-SERVICE After due search, careful inquiry and diligent attempts at the address(es) above, | have been unable to

[| Unknown
Service

fee:

effect process upon the person/entity being served because of the following reasons:

at address [| Moved, no forwarding [| Service canceled [| Address does not exist

$58.20

7/6/14

 

 

ee an Date

The above is covered by A.R.S. as amended 44-413 and 11-45 and rules 4, 5, 46 and 30(1).
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 22 of 56

ADVANCE Courier Services, LLC : , QLERK OF THE

 

 

 

 

PO Box 25331, Scottsdale, AZ 85255 BO SUPERIOR, COURT
PL HERNANDEZ, DEP
CERTIFICATE OF SERVICE “79 JUL 17 PHI2: 50
SUPERIOR COURT OF ARIZONA IN MARICOPA COUNTY i CV2019-010522
Name of Court Case Number
UBER USA, LLC BRIAN COOPER and TIFFANY SWANSON-COOPER
Name of Petitioner/Plaintiff Name of Defendant/Respondent

|, SALIM MANGOLI, the undersigned, certify under penalty of perjury that | am fully qualified, pursuant to R.C.P.
A(e).45(b), and/or A.R.S. 13-4072, to serve process in this case. | received for service the following document(s) in this
action from:

MARK A. NADEAU, SBN 011280 (mark.nadeau@dlapiper.com);

COLE J. SCHLABACH, SBN 026364 (cole.schlabach@dlapiper.com)
DLA Piper LLP (US), 2525 E. Camelback Rd., Ste. 1000, Phoenix, AZ 85016 (480) 606-5100

1) APPLICATION TO DECLARE BRIAN COOPER AND TIFFANY SWANSON-COOPER VEXATIOUS LITIGANTS; 2) CIVIL
COVER SHEET.

| served: TIFFANY SWANSON-COOPER on: 07.08.19
Person or entity served Date

 

 

service 07.08.19 at 6:43 p.m. Served documents on Tiffany Swanson-Cooper.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

attempts
Date/Time
Approximate Approximate Approximate Approximate Approximate
DESCRIPTION: Age Sex Race/Ethnicity Height Weight Hair color Beard | Glasses
36 F CAUCASIAN 5’4” 165 BLONDE/BROWN - -
PLACE

 

Residence: 825 S$. DOBSON RD., #248, MESA, AZ 85202

MANNER OF SERVICE .
PERSONAL (Personally delivering copies to the person being served)

[| SUBSTITUTED AT RESIDENCE (Serving copies at the dwelling house or usual place of abode of the person being served)
[ | SUBSTITUTED AT BUSINESS (Leaving copies at the office for the person being served with a person apparently in charge)

[| NON-SERVICE After due search, careful inquiry and diligent attempts at the address(es) above, | have been unable to
effect process upon the person/entity being served because of the following reasons:

[| Unknown at address [| Moved, no forwarding |] Service canceled [| Address does not exist

[x | Service .

fee: $58.20

T/16f/lT

 

 

Date

oo

   

The above Is covered by A.R.S. as amended 41-413 and 11-45 and rules 4, 5, 46 and 30(1).
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 23 of 56

EXHIBIT 2
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 24 of 56

Exhibit AA... An Overview into the Uber Fiasco

 

Here is a simple example of what happened February 4th 2018 to the Coopers.
That evening the Coopers took Uber to Talking Stick Resort. The Upfront cost was
$11.79 which was pre-authorized and held buy PayPal. after the ride to Talking Stick
another charge was sent to the same PayPal account of $19.49. This transaction was
halted as security to plaintiff's account prevented this charge from. going through. As it
was the weekend, and Uber has no customer service phone lines we thought it better to
take care of it on Monday. The Cooper’s sent an email on Monday, Tuesday, and a
second email on Tuesday to which Mr. Cooper was clearly upset, but at no time did he
use curse words. Abbreviations yes, but not the actual word. We had every right to be
upset as anybody should being the third time of having fraud. Never, out of any of the
rides that the Coopers had previously taken, over a thousand, had Uber ever gone onto
the app, change the method of payment, deducted funds from an account they did not
have authorization to deduct from, backdated in the app to match the day of the ride, and
act as if nothing happened. Now here's our main issue. The Coopers took a ride for
$11.79, $19.49 was to be deducted, but Uber never pre-authorized nor did they have
permission. The question is Uber USA LLC is a manager-managed LLC. the managers
listed Karen Walker and Guanam Gupta have not been at the company for over two
years. These two managers are currently listed on Uber USA LLC initial filing. There has
never been anything filed besides their initial registration. Uber did not change
management structure nor appoint new managers. The one member is Uber Technologies
Inc. This Corporation is not qualified or recognized to transact business in the state of
Arizona. Again, Mr. Cooper has the name Uber Technologies Inc reserved. So, who is
controlling the day-to-day operations, signing contracts, and making the decisions for
Uber USA LLC? Who are the employees and why are there no employees under the title
Uber USA LLC? Where are the taxes and paper trails? How are they not listed with the
ACA or the ADOR? The state of California no longer recognizes Uber USA LLC as an
entity and this was April 26, 2018, the same day the Plaintiffs were told “if your worried
about the document from Mrs. Barajas or CT Corp, it is out of our hands. We have no
way of controlling what Mrs. Barajas files.” What is a normal consumer to do? How
have we been unethical and deserved our rights violated? How did the violator become
the victim? The confusion is of Ubers own doing. They have masterfully manipulated the
system in order to keep consumers like the Coopers on a roundabout. We have done
everything ethical, filed every document on time, did not rush when uber defaulted with
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 25 of 56

the second litigation, and the only thing that we have seen from Uber is negligence
misrepresentation, unethical acts, aiding and abetting, and many other Criminal and
Tortious acts. In fact, we never served Uber as there is no RA, but Cole Schlabach
somehow filed a motion to dismiss! The certificate of service was never filed because the
AZCC was suppose to file on Uber. This was after we received permission from Judge
Talamante, but instead stated the Cooper’s were incoherent and ruled to dismiss the case
and retired. Here we are though, still fighting for the one thing the defense has never
stated. Our Pride and the respect we deserve especially calling us extortionist! It is our
past now, and regardless, we did our due diligence to the end. We are thankful that we
were granted that second opportunity for Uber USA LLC’s TRO filing. That was an
important moment for us. For all Pro Se. We Matter.

Valerie Beck/Branch Chief/Transportation Enforcement
California Public Utilities Commission

Consumer Protection and Enforcement Division

(415) 703-2665

valerie.beck@cpuc.ca.qov

(Mrs. Beck did not give us legal advice and in fact stated she has no jurisdiction in AZ. Mrs. Beck did state,
Uber USA Ile is no longer recognized in CA)
Case 2:19-cv-04955-DGC Document1-1 Filed 08/13/19 Page 26 of 56

EXHIBIT 3

 
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 27 of 56

Clerk of the Superior Court
*** Electronically Filed ***

08/12/2019 8:00 AM
SUPERIOR COURT OF ARIZONA
MARICOPA COUNTY
CV 2019-010522 08/08/2019
CLERK OF THE COURT
HON. ROSA MROZ D. Charbagi
Deputy
UBERUSA,LLC COLE SCHLABACH
v.
BRIAN COOPER, et al. BRIAN COOPER
TIFFANY SWANSON-COOPER

825 S DOBSON RD #248
MESA AZ 85202

JUDGE MROZ

MINUTE ENTRY

The Court has received Plaintiff’s Application to Declare Defendants Brian Cooper and
Tiffany Swanson-Cooper as Vexatious Litigants filed on July 8, 2019. The Court notes that Brian
Cooper and Tiffany Swanson-Cooper were personally served on July 8, 2019.

IT IS ORDERED that Brian Cooper and Tiffany Swanson-Cooper shall file a Response
to Plaintiff’s Application detailing why they should not be declared as vexatious litigants by
September 9, 2019. Defendants are warned that failure to file a Response means that the
Defendants do not contest Plaintiff’s allegations, and the Court may issue an order declaring Brian
Cooper and Tiffany Swanson-Cooper as vexatious litigants.

IT IS FURTHER ORDERED that Plaintiff shall file a proposed findings of fact and
conclusions of law, along with its Reply if necessary, by September 30, 2019,

ATTENTION SELF-REPRESENTED LITIGANTS: Unless an attorney files a notice
that he or she represents a party, the person(s) not represented by an attorney will act as his or her

Docket Code 023 Form V000A Page 1

 
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 28 of 56

SUPERIOR COURT OF ARIZONA
MARICOPA COUNTY

CV 2019-010522 08/08/2019

own attorney. The law requires the court to hold all persons representing themselves to the
same standard as a licensed attorney. Self-represented litigants are encouraged to review the
Arizona Rules of Civil Procedure, paying particular attention to Rule 26. Please note that only a
licensed attorney may represent a corporation, LLC, or similar business entity in the Superior
Court. Ramada Inns v. Lane & Bird Advertising, 102 Ariz. 127, 426 P.2d 395 (1967).

Before the judge can consider anything you send her, you must show her that you have
given a copy of your request:

1. To the Clerk of the Court. The Clerk of the Court is a separately elected official. It is
the clerk’s job to keep an independent record of everything that happens at the
court, The court cannot act on a document that has not been made a part of that record;
and

2. To every other party involved in the case. This is so all parties have a fair chance to tell
the judge what they think before she makes a decision.

Because of that, if you want the judge to consider something you send her, you must file
the original document with the Clerk of the Superior Court, mail or deliver a copy directly to this
division (that is, to the judge, using her specific courtroom address)

HONORABLE JUDGE ROSA MROZ
101 W. JEFFERSON
4™ FLOOR, COURTROOM 414
PHOENIX, AZ 85003
602-372-0384

and mail or deliver a copy to all opposing parties. In addition, on each document you must include
a signed certificate that says whether you mailed or hand delivered each copy, when you did so,
and states the specific people and the specific addresses to which you mailed or hand delivered
each copy. Ifa party is represented by a lawyer, you must send or deliver the copy to the lawyer,
not to the party. All proposed orders submitted to this division must include copies of the order
with self-addressed, stamped envelopes for all parties/counsel.

Do not mail or send papers for the clerk or other parties to the judge.
If you want to file papers with the Clerk of the Court by mail, please send them to:

Clerk of the Superior Court’s Office
Civil File Counter

Docket Code 023 Form VO00A Page 2

 
Case 2:19-cv-04955-DGC Document1-1 Filed 08/13/19 Page 29 of 56

EXHIBIT 4
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 30 of 56

Brian Cooper

Pro Se Litigant

Mesa, Az 85202
480-845-7965
briancooper@gmail.com

SUPERIOR COURT OF ARIZONA

IN THE DISTRICT COURT OF MARICOPA

CV- 2018-096629

Brian Cooper,

DEFENDANT
MOTION TO SET ASIDE JUDGMENT
PURSUANT TO FEDERAL RULE 60 (8)(3),
9 U.S.C. § 10 U.S. CODE procureD BY FRAUD
TO THE COURT, BY DEFENDANT, UBER USA,

PLAINTIFF
LLC.

User USA LLC

Mark A. Nadeau (Bar No. AZ-011280)
Cole J. Schlabach (Bar No. AZ-026364)
DLA Piper LLP COMMISSIONER ABRAMSON
2525 East Camelback Road Suite 1000
Phoenix, Arizona 85016-4232

tel: (602)-382-6000

 

 

NATURE OF THE ACTION

 

The Defendant, Brian Cooper, representing himself as a Pro Se Defendant, files this
Petition for Commissioner Abramson to set aside the recent ruling for Uber, an Injunction
Against Workplace Harassment. Counsel for Uber lied in court filings and this injunction, to
receive the outcome they are searching for. Counsel has presented fraudulent evidence to cover

up the fact that Uber, being unqualified to transact, can not file for any type of hearing in our —
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 31 of 56

courts. Your Honor, we also added more documents on the status of Uber USA LLC. and Uber
Technologies Inc. As you see, the entity Uber has listed they are transacting under, is not
qualified in Arizona. Uber USA LLC may have a good standing through the AZCC, but after
speaking with the Arizona Corporate Commissions many times over the last year, the defendant
has learned quite a bit. AZCC is not an enforcement agency, just filing, hence the good standing
and anyone that has not had legal proceedings impact their status they would remain in good
standing. Mrs. Patricia Barfield, former Director, helped the Defendant look into Uber’s status
and compliance. They are not in compliance. Currently Mr. Gupta, manager, is running
OpenDoor. Mrs. Walker, manager, is running Pandora. So the only listed manager currently with
Uber is Uber Technologies Inc. An entity not qualified to transact in the state of AZ. Also, since
Uber USA LLC is part of a charter, currently Uber USA LLC is forfeited in California.
Furthermore, on 2/25/2019, ADOT and the TNCs of AZ, signed into an agreement with
requirements and rules dealing with Licensing and Insurance. The problem is ADOT registered
RAISER LLC as the transacting entity, not Uber USA LLC. If your company is registered
outside of Arizona it is required to obtain a Certificate of Authority before transacting business
in the state, Register, and file Articles of Organization. Arizona law (A.R.S. § 29-633) requires
that an Arizona LLC amend its Articles of Organization within thirty days after the happening of

any of the following events:

1. Any statement in the Articles of Organization becomes inaccurate
2. A member-managed company has a change in members.

3. A manager-managed company has a change in managers.
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 32 of 56

operations, general or auxiliary ledgers, trial balances, or income and expense statements. There
must be a current list of managers that manage the LLC, employment records, and financial
statements from the prior three years (at a minimum). Finally, there is a statutory duty on the
taxpayer of the company to pay the company's TPT taxes. Uber USA LLC needs to have a TPT
license in the state of Arizona and according to ADOR and Mesa City Tax and Audit, they do
not currently have a TPT tax license. See Cigar Stop, Inc. v. Director Furthermore, a foreign
corporation is deemed “transacting business” within the state when “it has entered the state by its
agents and is therefore engaged in carrying on and transacting through them some substantial
part of its ordinary or customary business. Uber decided after the arbitration was complete,
allotted appeal time had evaporated, and Defendants filed a claim in Superior Court, to request
an amended Arbitration award. The request did not come from Aaron Bergstrom, but it did come
from Cole Schlabach and Mark Nadeau. In fact, there has never been a response to anything
from the AAA to litigation from Aaron Bergstrom why is that? Mr. Nadeau and Mr. Schlabach
enter this fiasco and immediately are dishonest and file evidence that contradicts the filings for
this injunction. MOTION TO DISMISS WITH PREJUDICE AND REQUEST FOR
ATTORNEY’S FEES CV-2018-096249. This document was filed by Plaintiff on August 15,
2018. The very first line Mr. Schlabach, Mr. Nadeau, and Uber write, “Uber Technologies, Inc.,
incorrectly identified as Uber Technologies” in the caption of the complaint. The verbiage the
Plaintiff used was to correct the Defendants caption on the Defendants complaint. On September
26, 2018, Counsel and Uber file: AFFIDAVIT OF COLE J. SCHLABACH IN SUPPORT OF

DEFENDANTS UBER TECHNOLOGIES, INC’S APPLICATION FOR ENTRY OF

JUDGEMENT AND AWARD OF ATTORNEY'S’ FEES AND COST. CV2018-096249. Third
Case 2:19-cv-04955-DGC Document1-1 Filed 08/13/19 Page 33 of 56

sentence of paragraph one states, “I submit this Affidavit in Support of Uber Technologies, Inc’s
application for judgement entry. Next, on October 3, 2018: MOTION FOR ENTRY OF
JUDGEMENT CV-2018-096249, third line down from the start, document reads: Defendant
Uber Technologies, Inc. (Uber) moves the court to enter proposed form of judgement. Finally,
to show Your Honor Counsel and Uber concocted these allegations for a self serving purpose
rather than real legal remedy, on February 5, 2019, Counsel and Uber filed: MOTION TO
STRIKE. Pursuant to, Arizona Rule of Civil Procedure 7.1(f), Uber Technologies, Inc. (“Uber”),
hereby moves to strike the Plaintiffs’ filing... CV2018-096629. In this current filing, Counsel
for Uber state it was out of their control who Defendant (Mr. Cooper) uses in the caption/heading
as opposite party. Another Clerical Error? We then ask, “why did Mr. Aiken respond to the first
letter within less than 30 minutes and stated “Counsel’s request was “untimely, therefore he
could not reopen a closed arbitration, let alone change an award.” Counsel’s makeup of two
experienced attorney’s with years of litigation experience including with the ADR, means
requesting once is a professional act, but to request three times with an expectation of favoritism,
is an unethical act. There are three pieces of evidence that the Plaintiff sent to the AAA and to
the Defendant. They are dated August 8, August 15, and September 20, 2018. In all three filings,
defense Counsel states it was a clerical error, and reiterates this throughout all three documents.
When you read all three, never did they state, “Mr. Aiken you stated it was a clerical error,” nor
did Mr. Aiken address the second or third set of documents. We believe Mr. Aiken was also
duped by Uber Technologies Inc. and that goes to the speed in which he replied, under 30
minutes/Mr. Aiken was sure about his response. Counsel has tried to deflect from the truth by

blaming a top tier attorney for a clerical error that Mr. Aiken is not known to ever make.
Case 2:19-cv-04955-DGC oo 1-1 Filed 08/13/19 Page 34 of 56

oes
N08

Plaintiff's Counsel A he is meticulous and a dynamite attorney in the first letter, to
questioning his oath and his ruling in letter 3. The problem is Plaintiff's Counsel has to find
someone to blame for the clerical error that does not exist, except on their filed documents to
have it changed. What strikes me is Counsel and Uber did not care to have the record revised
until after I filed a complaint. That is notable. Why were they fine with it until I cited it in my
complaint? I don’t know where the line is between an attorney, his/her legal assistant, and UPL,
but I assume the attorney would not want him/her to perform any act outside their oath. That is
why this is not of normal circumstances. There is a non-existent clerical-epidemic with all of the
filings against Uber? What does exist are all the documents are referred to Rosemary Barajas
from the current Defendant and the AAA with the exception of one that includes Mr. Bergstrom.
There are two that refer to Rosemary as an “Attorney.” Rosemary Barajas did all the negotiating,
fee acceptance, signed all documents, conference calls, provided evidence, and all emails from
AAA and the Defendant were directed to Mrs. Barajas. All emails are CC'd to the other party.
Mr. Schlabach and Mr. Nadeau name Counsel that represented Uber in the arbitration “In-House
Counsel.”In the current filing by Cole Schlabach (page 2, line 17) Counsel for Uber is referred to
as In-House Counsel. Mrs. Barajas also states she is an in house managing paralegal. We have
been absolutely clear from the beginning of the first litigation, Rosemary Barajas did represent
Uber in the arbitration. Unlawful Practice of Law; i.e, In Arizona may (employee/in-house
legal) appear as a representative for the company in an American Arbitration Association
Arbitration? No. per State Bar of Arizona. The Supreme Court’s definition of the “practice of
law” specifically includes “(3) representing another in a judicial, quasi-judicial, or administrative

proceeding, or other formal dispute resolution process such as arbitration and mediation.”

SoU
pow Wy

ae

oO

bem)

€
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 35 of 56

Aree (a) 2.A. Only members of the State Bar of Arizona, lawyers admitted pro hac
vice, and those lawyers authorized by ER 5.5(c)(3) may represent another in any such
proceedings — Only representation by a lawyer is authorized for representation before a tribunal
so as to assure that the client is afforded all of the protections of the Rules of Professional
Conduct. Aaron Bergstrom was suppose to file for Pro Hac Vice as was his understudy Mrs.
Barajas. They did not. Mr. Schlabach then enjoyed the outcome by AZ State Bar’s Stacy
Shuman. In less than 24 hours, Mrs. Shuman stated she spoke with Rosemary Barajas, and was
told she was being supervised by Aaron Bergstrom. That was the end of the investigation. Mrs.
Shuman stated, “However, even if Mr. Bergstrom sought the ability to practice before the AAA
arbitrator Pro-Hac Vice, (notwithstanding the fact that the AAA did not require him to do.so, bet

K

sa88, there is no Arizona court or agency to which he

 

could have turned to be so admitted.” Mrs. Shuman’s response is absolutely 100% incorrect.
When the Defendant filed the second litigation on October 4, 2018, there was a response from
their Registered agent that stated., “CT Corp was not Uber Technologies, Inc’s RA. We also
received the same reply from NRAI. We contacted the AZCC before sending a demand and
summons to the AZCC. (They would act as mes RA). That was oS fou th a Tas
October 25, 2018, Defendant was clarifying with the AZCC what to send in order for the AZCC
to take action and received an email that stated there was a filing in TurboCourt. The defendant
noted that the attorney Mr. Cole Schlabach, had filed a motion to dismiss with the court. The

defendant was dumbfounded because the summons and the complaint were never served. In

Arizona you must properly serve the plaintiff or defendant in any civil action before jurisdiction

 

can be made by a court.

t

 
Case 2:19-cv-04955-DGC Document1-1 Filed 08/13/19 Page 36 of 56

ve e

discovered through DLA Piper evidence (the redacted version) Counsel for Uber has the court
filings August 1, yet we had not served Uber. Just a day and a half later? Also, note Mr. Nadeau
takes a call from xyz, to which my wife and I are called “Hostile Adversaries.” A US Veteran
and his wife has the same terminology reserved for foreign dictators and oppressive regimes used
to describe them? Yet counsel reminds us hundreds of times how we are only seeking a frivolous
$7.00? The idea of making a lawsuit a game of tricks by keeping information secret to surprise
the opposition at a critical moment is more suited to the fictionalized drama of stories and plays
than to actual trials in a court of justice. The Defendant and his wife should not feel threatened

pf

enough to tell certain family members, “just in case anything happens to me plans

Abuse of Process and other sanctionable acts

A.R.S. Sup.Ct.Rules, Rule 42, Rules of Prof.Conduct, ER 8.4
A.) It is professional misconduct for a lawyer to:

1) violate or attempt to violate the Rules of Professional Conduct,

2) knowingly assist or induce another to do so, or do so through the acts of another; commit a
criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer
in other respects; engage in conduct involving dishonesty, fraud, deceit or misrepresentation;
engage in conduct that is prejudicial to the administration of justice; state or imply an ability to
influence improperly a government agency or official or to achieve results by. means that violate
the Rules of Professional Conduct or other law; or knowingly assist a judge or judicial officer in

conduct that is a violation of applicable Code of Judicial Conduct or other law. File a notice of

 
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 37 of 56

change of judge under Rule 10.2, Arizona Rules of Criminal Procedure, for an improper

purpose, such as obtaining a trial delay or other circumstances enumerated in Rule 10.2(b)

Your Honor, this has been a serious breach of trust, contracts, ethics, and conduct by the
Plaintiff and Counsel. It has contributed to a diminish belief that the truth will always win, and
the pillars on which this country was built has had a small piece eroded. There is no case law,
scriptures, or apology that smooths over the damage Uber and Counsel has done. Counsel for
Uber has sacrificed their loyalty to seek the truth through diligence, for manufactured
entitlements through fear and dishonesty. The expectation of favoritism in ruling after ruling or
the dollars to momentarily calm a well-known addiction...more. More money, respect, power,
notoriety, and the opportunity to laugh at those you have harmed with a raised fist and a feeling
of pride, false pride. This may not be protocol, but for me this is my one opportunity to direct my
verbiage to man’s morality. I believe Uber and their Counsel looked at the Defendant and his
past, but never looked any further. Incoherent, meritless, frivolous, extortion, and many ways to
describe the Defendant and his wife. How does an attorney have the power to interfere with
Service of Process? How does a party have an unfair advantage to receive complaints and filings
before Joe and Jane Public? What drives an attorney to forget his/her ethics in order to reach a
man made pinnacle? As a Pro Se Litigant, I have not nor do I expect any treatment that would be
viewed as unequal treatment in the eyes of those from the outside looking in. I do expect those
involved in the legal system and those who say they are seeking justice to maintain ethics. That
has been hard to come by. The facts of each claim filed by the Defendant are true with a

personal understanding of what we say and do have consequences.
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 38 of 56

Clerk of the Superior Court
*#* Blectronically Filed ***
07/23/2019 8:00 AM

SUPERIOR COURT OF ARIZONA

MARICOPA COUNTY
CV 2019-001194 07/22/2019
CLERK OF THE COURT
HONORABLE LINDSAY P. ABRAMSON A. Aycock
Deputy

UBERUSA,LLC MARK A NADEAU
Vv.
BRIAN COOPER, et al. BRIAN COOPER

825 SOUTH DOBSON

#248

MESA AZ 85202

TIFFANY SWANSON-COOPER
825 SOUTH DOBSON

#248

MESA AZ 85202

COMM. ABRAMSON

MINUTE ENTRY

The Court has received Defendants Brian and Tiffany Cooper’s Motion for
Consolidation.

This case was an injunction against harassment case that is concluded. First, the Court
never issued an injunction against harassment against Tiffany Cooper. The Court upheld, after a
contested hearing, the injunction against harassment issued against Brian Cooper. The Court
then denied defendant Brian Cooper’s Motion for Relief Rule 60 (sic). There is no other action
to be taken in this case.

Accordingly,

Docket Code 023 Form VO00A Page |
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 39 of 56

SUPERIOR COURT OF ARIZONA
MARICOPA COUNTY

CV 2019-001194 07/22/2019

IT IS ORDERED denying Defendants Brian and Tiffany Cooper’s Motion for
Consolidation.

Docket Code 023 Form V000A

Page 2
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 40 of 56

Clerk of the Superior Court
*** Electronically Filed ***
07/15/2019 8:00 AM

SUPERIOR COURT OF ARIZONA

MARICOPA COUNTY
CV 2019-001194 07/10/2019
CLERK. OF THE COURT
HONORABLE LINDSAY P. ABRAMSON A. Aycock
Deputy

UBER US A,LLC MARK A NADEAU
v.
BRIAN COOPER, et al. BRIAN COOPER

825 SOUTH DOBSON

#248

MESA AZ 85202

COMM. ABRAMSON

MINUTE ENTRY

The Court has reviewed Defendant Brian Cooper’s “Motion for Relief Under Rule 60
Fraud on the Court, Sanctions Issued to Uber and Counsel.” The Court notes that Defendant
Cooper never delivered or sent a copy of this motion to this division. The Court has also
reviewed Plaintiff Uber USA, LLC’s (Uber) response to said motion.

IT IS ORDERED denying Defendant Cooper’s “Motion for Relief Under Rule 60 Fraud
on the Court, Sanctions Issued to Uber and Counsel.”

Docket Code 023 Form VO00A Page 1
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 41 of 56

Clerk of the Superior Court
*** Electronically Filed ***
07/23/2019 8:00 AM

SUPERIOR COURT OF ARIZONA

MARICOPA COUNTY
CV 2019-001194 07/19/2019
CLERK OF THE COURT
HONORABLE LINDSAY P. ABRAMSON A. Aycock
Deputy

UBERUSA,LLC MARK A NADEAU
Vv.
BRIAN COOPER, et al. BRIAN COOPER

825 SOUTH DOBSON

#248

MESA AZ 85202

TIFFANY SWANSON-COOPER
825 SOUTH DOBSON

#248

MESA AZ 85202

COMM. ABRAMSON

MINUTE ENTRY

The Court has received and reviewed Defendants’ Reply to the Defense’s Response to
Plaintiffs Motion for Rule 60.

IT IS ORDERED rejecting same for the reason that it has not been filed with the Clerk of
Court.

ATTENTION SELF-REPRESENTED LITIGANTS

Unless an attorney files a notice that he or she represents a party, the person(s) not
represented by an attorney will act as his or her own attorney. The law requires the court to hold
all persons representing themselves to the same standard as a licensed attorney. Self-represented

Docket Code 023 Form VO00A Page 1
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 42 of 56

SUPERIOR COURT OF ARIZONA
MARICOPA COUNTY

CV 2019-001194 07/19/2019

litigants are encouraged to review the Arizona Rules of Civil Procedure, paying particular
attention to Rule 26. Please note that only a licensed attorney may represent a corporation, LLC,
or similar business entity in the Superior Court. Ramada Inns v. Lane & Bird Advertising, 102
Ariz. 127, 426 P.2d 395 (1967).

Before the judicial officer can consider anything you send her, you must show her that
you have given a copy of your request:

1. To the Clerk of the Court. The Clerk of the Court is a separately elected official. It is
the clerk’s job to keep an independent record of everything that happens at the court. The
court cannot act on a document that has not been made a part of that record; and

2. To every other party involved in the case. This is so all parties have a fair chance to tell
the Commissioner what they think before she makes a decision.

Because of that, if you want the judicial officer to consider something you send her, you
must file the original document with the Clerk of the Superior Court, mail or deliver a copy
directly to this division (that is, to the Commissioner, using her specific courtroom address)

COMMISSIONER LINDSAY ABRAMSON
101 W. Jefferson
8th floor, Courtroom 812
Phoenix, AZ 85003
602-506-3857

and mail or deliver a copy to all opposing parties. In addition, on each document you must
include a signed certificate that says whether you mailed or hand delivered each

copy, when you did so, and states the specific people and the specific addresses to which you
mailed or hand delivered each copy. If a party is represented by a lawyer, you must send or
deliver the copy to the lawyer, not to the party. All proposed orders submitted to this division
must include copies of the order with self-addressed, stamped envelopes for all parties/counsel.
Do not mail or send papers for the clerk or other parties to the judge.

If you want to file papers with the Clerk of the Court by mail, please send them to:

Clerk of the Superior Court’s Office Civil File Counter 201 W. Jefferson Phoenix, AZ
85003. The clerk’s guidelines for filing by mail can be found at:

http://www.clerkofcourt.maricopa.gov/filing-by-mail.asp

Docket Code 023 Form VO00A Page 2
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 43 of 56

SUPERIOR COURT OF ARIZONA
MARICOPA COUNTY

CV 2019-001194 07/19/2019

If you are not represented by a lawyer you must contact this division immediately and
give us a current address and telephone number. If your address or phone number changes in the
future, you must file a notice of change of address/phone number. That form can be downloaded
at no charge from the following website:

http://www.superiorcourt.maricopa.gov/ SuperiorCourt/LawLibraryResourceCenter/

Docket Code 023 Form VO00A Page 3

 
Case 2:19-cv-04955-DGC Document1-1 Filed 08/13/19 Page 44 of 56

Clerk of the Superior Court
*** Electronically Filed ***
07/31/2019 8:00 AM

SUPERIOR COURT OF ARIZONA

MARICOPA COUNTY
CV 2019-001194 07/29/2019
CLERK OF THE COURT
HONORABLE LINDSAY P. ABRAMSON A. Aycock
Deputy

UBERUSA,LLC MARK A NADEAU
Vv.
BRIAN COOPER, et al. BRIAN COOPER

825 SOUTH DOBSON

#248

MESA AZ 85202

COMM. ABRAMSON

MINUTE ENTRY

The Court has received Defendant Brian Cooper’s Motion for Reconsideration.

IT IS ORDERED denying the Motion for Reconsideration.

Docket Code 023 Form VO00A Page 1
, Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 45 of 56

Brian Cooper
briancooperaz@gmail.com
843 South Longmore #248
Mesa, AZ 85202

Ph: 480-200-2768

“In the Superior Court of Arizona
In and For the County of Maricopa

Brian Cooper/Tiffany Swanson-Cooper
Plaintiff,
Vv.
Defendant |
Uber USA, LLC, a Delaware
Limited Liability Company
Case number: CV2019-02001194

Attorneys for Defendant: |
MOTION FOR RELIEF UNDER

Mark A. Nadeau (Bar No. AZ-011280) | RULE 60 FRAUD ON THE COURT
Cole J. Schlabach (Bar No. AZ-026364) | SANCTIONS ISSUED TO UBER,
DLA Piper LLP

2525 East Camelback Road Suite 1000 | Commissioner Lindsay Abramson

Phoenix, Arizona 85016-4232|
tel: (602)-382-6000”

 

Jurisdiction Over Current Case:

1) Plaintiffs come before Honorable Judge Lindsey Abramson under the

2) jurisdiction of this court, to serve notice to the Defendant Uber USA LLC,
3) counsel Randall Haimovici, Mark Nadeau, and Cole Schlabach, Plaintiff
4) Brian Cooper is seeking to have the injunction, arbitration and litigation
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 46 of 56

4)
5)
6)
7)
8)
9)

Brian Cooper is seeking to have the injunction, arbitration and litigation
rulings thrown out and the defendant and defense counsel sanctioned for
fraud on the court. Plaintiffs are using stated facts, electronically saved
emails, the courts record, minutes, documents provided by CPUC,
defendants filings, and the Plaintiffs experience which will not state
emotional opinions. We, the Plaintiffs, swear to this and all statements

10) provided to the Honorable Lindsey Abramson and to this court under the
11) penalty of perjury.

BACKGROUND OF INJUNCTION

1) The following facts are true and verifiable via video recording made of the -

2)

3)

proceeding cv2019-001194 on 03/12/19 initiated by Uber USA LLC, on
FTR Video. During the proceeding Uber USA LLC stated Mr. Cooper was
harassing Uber and making threats. Uber never stated the truth from the
start of the hearing and out-of-state counsel again fails to file Pro Hac Vice.
At 10:21:34, Mr. Haimovici ask, “do you mind ifI pull up a chair your
honor?” Judge Abramson replies, “are you counsel?” Mr. Haimovici says,
“T am counsel.” Next, at 10:37:00, Judge Abramson ask if Mr. Cooper had
any objection to the exhibits 1-16 going into evidence. Mr. Cooper answers,
“I just got them. I do not know what exhibits they are referring too.” Judge
Abramson, “Is there a reason why they were delivered to mr. Cooper this
morning?” Mr. Nadeau’s tact was to confuse replied, “we should note we
had them two and a half weeks ago when the initial hearing was to take
place and would have been made available to him at that time.” That makes
no sense as party would be receiving the evidence the day of the hearing,
just the same as the hearing two weeks later. So discovery is NOT
available to a party who is granted an opportunity by the Judge to be
heard? As Mr. Haimovici, Mr. Bergstrom, and Mrs. Barajas are in-house
counsel they should register Pro Hac Vice. Momot v. Silkworth Manor LLC
Mr. Cooper had no idea Mr. Haimovici was going to testify as counsel
never informed him. This is deliberate, deserves to be sanctioned, and an
inquiry to how Uber has gotten away with this for so long? The state
(which would be Uber ) has the obligation to disclose material exculpatory
evidence State v. Tucker_ There is no reason for counsel to hide their
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 47 of 56

1) non-compliance issues with their management make up here in Arizona.(see ex.D)

2) Who is running Uber USA LLC, who is signing contracts, and who's making daily

3) decisions at Uber USA LLC? If Uber USA LLC is a foreign entity with no

4) Operating Agreement, the state statutes regulate the business. If there are no

5) current managers nor is the entity recognized in CA. Who is managing Uber USA

6) LLC and it matters due the legal definition of conducting business. Online has not

7) been changed and they have known about this via the Cooper’s filings. Uber

8) Technologies Inc. is a member but with personhood, the entity must be qualified
to

9) conduct business in Arizona. Currently Mr. Cooper has the name reserved with the

10) AZCC.(see ex.E) Why does the qualification of a foreign entity and the name

11) reservation of the name the business is actually contracting as? It matters to the

12) state statute here and in California. You can not legally transact or contract if you

13) are forfeited in California. Therefore, Uber has illegally been accepting contracts,

14) making bids, and using a name in Arizona they do not have the right to.

 

OUTLINE OF CURRENT CLAIM

1) Counsel for Uber USA LLC filed an injunction against the Coopers stating the

2) Cooper's had been annoying, vexatious, and threatening. Uber is represented by
3) DLA Piper’s Mark Nadeau and Cole Schlabach. Randall Haimovici, Director for
4) Litigation at Uber is an attorney for UBER in the State of California, flew to

5) Arizona to join as counsel and to testify. The Cooper’s are using Rule 60 to have
6) this case reopened or reviewed. (Rule 60(b)(6)) is a “very broadly worded”

7) catchall category: “any other reason justifying relief.” To obtain relief under Rule
8) 60(b)(6), the defendant must assert some reason other than the first five reasons

9) and must “assert a meritorious defense.” Although the defendant cannot rely on
10)mere speculation, to assert a meritorious defense, a defendant must only present
11)“some legal justification for the exercise of the power” and “some substantial
12)evidence to support it.” Rejecting possible interpretations of earlier cases, the
13)Court held that a defendant does not need to present evidence outside of the
14)existing record to establish a meritorious defense. It is sufficient if the defendant
15)relies on evidence that appears in the record. Note, on the record, the Coopers
16)were plaintiffs at the time they raised issues concerning Uber and Uber’s Counsel.
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 48 of 56

17)Issues raised were fraudulent document filings, UPL, aiding and abetting,
18)unqualified entity transacting in Arizona, abuse of power, interfering with the
19)process of service, and due process violations. We believe that the evidence we
20)present today will be an Absolute Defense, and will clearly show fraud had been

21)committed.
NATURE OF THE ACTION

1) The Defendant, Brian Cooper, representing himself as a Pro Se Defendant, filed
2) this Petition for Commissioner Abramson to set aside the recent ruling for Uber,
3) an Injunction Against Workplace Harassment, the arbitration, and two litagations
4) counsel received through the use of fraudulent testimony, documents, and court
5) filings. Counsel for Uber lied in court filings, on the record, and the information
6) was used to obtain this injunction. In order to receive the outcome they were
7) searching for and to cover-up the fact they knew a ruling in California, during
8) Uber hearings starting in the beginning of 2018, would have an impact on these
9) proceedings. To start, during the March 2019 hearing, Judge Abramson asked Mr.
10) Cooper if he had given his evidence to Uber’s counsel? He replied no.(see video first
11) 10 min) The Judge then asked Uber's Counsel if they had given their evidence to
12) Mr. Cooper and they replied, “we had the evidence to give him two and a half
13) weeks prior, but did not give Mr. Cooper any evidence until that morning.” It
14)doesn't make sense that they had the evidence two and a half weeks prior, because
15) the evidence would have been given to Mr. Cooper that same morning only 2 '2
16)weeks earlier. This is one of the reasons why Mr. Cooper was unprepared. Mr.
17)Cooper also had no idea Mr. Haimovici was flying in as counsel and to be a
-18)witness. This was not marked on any evidence, nor-was it presented to Mr. Cooper
19)ahead of time. Mr. Haimovici would definitely know he needed to apply Pro Hac
20) Vice in Arizona because in California he is an attorney and the Director of
21)Litigation for Uber. We asked Mr. Haimovici, Mr. Schlabach, or Mr. Nadeau to
22)provide the documentation. This was the same documentation we asked for from
23) Aaron Bergstrom.(see ex.F) Mr. Bergstrom is familiar with the rules of Pro Hac
24) Vice, and regardless if the AAA stated you do not have to be an attorney or apply
25)We know the answer already as we checked with the Clerk of Court’s registry, no
26)he did not. Current counsel for Uber Mark Nadeau and Cole Schlabach will
27)undoubtedly, as they did for Aaron Bergstrom and Rosemary Barajas, come up
Case 2:19-cv-04955-DGC Document1-1 Filed 08/13/19 Page 49 of 56

28)with some reasoning why he did not or counsel will state that he was not in

1) Arizona as counsel. The issue would be with the court. Judge Abramson was
asked

2) by Mr Haimovici at the very start of the hearing “can I pull up this chair?” Judge

3) Abramson replied, “and who are you, are you counsel?” Mr Haimovici replied,

4) “yes, I'm Counsel.”(we will use audio/visual) The entity Uber USA LLC formation here

5) in Arizona was 06/14/16. Who did Uber contract through before this company’s

6) formation? In order to qualify as “conducting business” created as a front for Uber

7) Technologies Inc.. Furthermore, on 2/25/2019, ADOT and the TNCs of this state

8) signed into an agreement and to rules with requirements dealing with Licensing

9) and Insurance.(see ex. F) The problem is ADOT registered RAISER LLC as the

10) transacting entity, not Uber USA LLC. If your company is registered outside of

11) Arizona it is required to obtain a Certificate of Authority before transacting

12) business in the state, Register, and file Articles of Organization. ARS-29-805 If
the

13) LLC will continue to be qualified here: The LLC Must submit Articles of

14) Amendment to Application for Registration and pay that filing fee (A.R.S. §

15) 29-805). Arizona law (A.R.S. § 29-633) requires that an Arizona LLC amend its

16) Articles of Organization within thirty days after the happening of the following

17) event: A manager-managed company has a change in managers. For example,

18) the company acquires a new manager or a manager listed in the Articles of

19) Organization ceases to be a manager. If the LLC makes changes to its managers

20) or to it’s name, they must file an Amendment Order per ARS-29-352. (ex.G)

21) Counsel stated Defendant erred by filing under the wrong name. Then your Honor,

22) Uber needs to clarify their real position as does their Counsel without the

23) fraudulent defense. Counsel and Uber need to explain why throughout each

24) motion or response filed, Counsel refers to their client as Uber Technologies,

25) Inc.(see ex.) The arbitration and two litigations unnecessarily filed were under the

26) caption Uber Technologies Inc. If Mr. Bergstrom did in fact represent Uber then
he.

27) too misrepresented Uber in the filings during arbitration. Mr. Bergstrom needs to

28) respond to the question why did he not request for a change in the caption that

1) read “Attorney Rosemary Barajas” sooner? Why did Mrs. Barajas answer
2) every email? Why was every document sent from the AAA or the Cooper’s
1)
2)
3)
4)
5)
6)
7)
8)
9)

Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 50 of 56

3) sent to Mrs. Barajas? When have you ever seen an attorney never sign one

4) document, affidavit, have an email sent in his name or have a company that

5) ONLY administers administrative duties for arbitrations make a mistake

6) twice calling a non-lawyer a lawyer; two times? Why did Mr. Akin respond

7) in less than 30 minutes to the request for changing the supposed “clerical

8) error” as defense counsel has created ?(see ex.)

9) Uber’s counsel did not ask for the correct caption (Uber Technologies Inc)

10) nor did they request the title onto documents change from attorney

11) Barajas?(see ex.J) Uber and council did not request a change on any of the

12) documents from the AAA until after we filed litigation. The Coopers chose

13) to pause instead of jumping into an appeal which we knew where be

14) denied, and instead decided to wait until the appeal time elapsed. Then we

15) filed litigation. and just like clockwork Uber and Counsel fired off three

16) letters to the AAA, Mr.Akin, and everybody and anybody that would listen.

17) They wanted that name changed and they wanted to change badly. It's not a

18) big deal though correct? It seems to be a very big deal. Just remember the

19) famous words that they consistently said throughout all these filings

20) meritless, frivolous, incoherent, extortion, and many other insults and

21) innuendos. Did counsel understand they were asking Mr. Akin to be

22) unethical? Counsel for Uber stated the AAA failed to “carefully administer

23) the arbitration, agreeing with a position. The AAA states that the arbitrator

24) will be a retired CA judge or an attorney that maintains a law office in CA.

25) That did not happen. Counsel for Uber has stated absolutely nothing if you

26) look back at all the evidence that has been filed with the clerk. Counsel for

27) Uber has taken the evidence the Coopers filed and did regurgitate it, but did
not add anything new. There is no new evidence to show what Uber and counsel
are alleging . What we do have is a failure to truly investigate, hold Uber
accountable, give parties an equally legal opportunity, and to fulfill an oath of due
diligence. Uber's Council said that Mr Aiken the Arbiter made a clerical error.
Nobody else called a clerical error only Uber. Not mr. Akin not the administrator
not the Coopers not the director of pro se in fact nobody except Uber. So that's just
where we come up with a clerical error. They breathe life into it by stating so oh,
Stacy Shuman from the State Bar picked it up and ran with it, in our case was shut
down. The fact of the matter is Uber Technologies Inc is illegally transacting in
the

10) state of Arizona with a name I have reserved at this time. Uber Technologies Inc
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 51 of 56

11) has been illegally transacting in this state since their emergence here. They have
12) never had any employees, taxes, paid into workers comp, nor do any

13) advertisements commercials print ads or radio ads say you are riding with Uber
14) USA LLC. (see ex ©) They all say Uber Technologies Inc. Somehow we will find
15) this to be unfair as will their counsel. My question is why did they need three

16) attorneys if this was such a frivolous meritless incoherent claim? Mr. Bergstrom
17) could have easily represented Uber Technologies Inc or Uber USA LLC, or Raiser
18) LLC or whoever they decide to be that morning. From CA- Uber Randall

19) Haimovici flew here as the representative in a legal proceeding to again cover-up
20) wrongdoing, knowing Uber USA LLC is not the legal entity contracting in AZ by
21) their own statements. Looking at the (see exhibit K) truthful conversation between
22) Mr. Haimovici and Mr. Cooper, there are no threats. There is a document to which
23) Mr. Haimovici swore he was stating the truth. As matter of fact, everything that
24) was said by Mr. Cooper was done without breaking any laws. Mr. Haimovici

25) continued to talk about conversations while on the stand. The key word Mr.

26) Haimovici used to make his point have a sliver of validation was “threaten.” The
27) next set of documents will be helpful to the court for an actual timeline. (see ex.L)
28) These are the initial emails with Uber’s Customer service as Uber did not have a
1) working number to contact anyone. As you will see on February 7th 2018, Mr.

2) Cooper does email and my tone is one of anger. I did not spell out the vulgar word
3) inits entirety. This is the day we found out Uber deducted funds illegally from an
4) account they were not authorized to do so. The next set of documents are the

5) conversations sent to counsel mostly and 2 documents to Uber “s Rosemary

6) Barajas and Aaron Bergstrom. (see ex.M)

1) During arbitration, the Cooper’s as Plaintiffs, filed a third demand letter per

8) Rosemary Barajas through Uber's R.A. CT CORP. Wolters Kluwer. That makes 3
9) demand letters one paid out of pocket by the Cooper’s, 13 complaints that went
10) unanswered including the two most important; We claim fraud on the court via

11) submitted evidence by Uber and counsel, and the second when Mrs. Barajas filed
12) 56 pages of evidence (declaration of Rosemary Barajas) 3 days before a final brief was
13) do. She stated during a call with Mr. Aiken, “ she would not submit any evidence
14) as Mr. Cooper’s should suffice.” Even though the Cooper’s tried to maintain

15) integrity and ethics, The Director of Pro Se threatened to dismiss our case and that
16) the AAA HAD NO CONTROL OVER MRS. BARAJAS REQUESTING THE

17) DEMAND OR HOWIT WAS SENT. So if she sent fraudulent documents it was
18) not up to the AAA to look into it. Let us remind you there was no Arbitrator until
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 52 of 56

19) April, and the receipt was received from the AAA the same day the CPUC ruled

20) Uber USA LLC is but a mere instrument of Uber Technologies Inc. and therefore

21) UTI needed to register with the CPUC. Remember, when you first initially sign up

’ 22) you sign up on Uber's website through Uber USA LLC. And again Hooper USA

23) LLC is currently forfeited in California, and not in compliance in the state of

24) Arizona. But we did the things that we were supposed to do to file the AAA

25) arbitration. (see exhibit 0) There's some very interesting key points in the documents

26) concerning the arbitration. The documents go in order and we did not include all

27) the documents, but even here there is the start of a pattern. Uber fails to pay and

28) misses deadline on three AAA sponsored contracts, questions about the payment

1) address to miss Barajas the AAA trying to reach Miss bras Miss bra stating that on

2) April 10th the payment should be paid in full but it was not paid for another two

3) weeks. Finally, what's important is the AAA does not enter separate contracts with

4) businesses to provide consumer arbitration or mediation services. The document

5) goes on to continue to speak about the AAA and the administration of consumer

6) arbitration right behind that document is a document for the detailed invoice

7) statement and if you look on the in the middle of the page indicates Bill line

8) amount has been deferred as per agreement and is not currently do. I'm confused

9) if you don't enter any contracts when you say per agreement that is a contract. But

10) that's not for me to decide I try to do that before and it didn't work out I'll leave

11) that to the courts. Just like Mr. Haimovici failing to apply for Pro Hac Vice. Mr.

12) Bergstrom failed to do so, but he seemed to remember when he participated in a

13) Minnesota Courtroom? (see ex.P)

14) Defendant insist the request by Mrs. Barajas was returned and it stated, “CT

15) CORP had multiple UBER listings and we needed to be specific.” We emailed

16) Rosemary Barajas and asked who do we serve complaint to? The answer (which

17) has been added as evidence) was Uber Technologies Inc. and not Uber USA LLC.

18) (see attached. As you can see, nothing was ever filed to or by Aaron

19) Bergstrom,the attorney Uber and Counsel has consistently said was lead
Counsel.)

20) If plaintiff filed arbitration under Uber Technologies Inc, why would Counsel

21) not request that clerical error be changed along with the name change? Counsel
22) requested the name change as soon as the first litigation was filed by Defendant,
23) why not the correct transacting entity? The docket sheet would not reflect that a
24) summons was ever issued to Uber in its correct name Uber USA LLC, or in the
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 53 of 56

25) name in which it was incorrectly sued. If it would have been filed incorrectly,
26) Counsel would NEVER had accepted service and filed for immediate dismissal
27) keeping with Counsels theme.(see Margetis v. Ray; the Civil Action No.

28) 3:08-CV-958-L. (N.D. Tex. Feb. 25, 2009).

1) Uber can not jump between subsidiaries, parent company, and shell corps in order .
2) to evade the truth. According to ARS 16-907 The LLC must have a paper trial that
3) includes prepared financial statements for its own operations, general or auxiliary
4) ledgers, trial balances, or income and expense statements. There must be a current
5) list of managers that manage the LLC, employment records, and financial

6) statements from the prior three years (at a minimum). However, even if Mr.

7) Bergstrom sought the ability to practice before the AAA arbitrator Pro-Hac Vice,
8) (notwithstanding the fact that the AAA did not require him to do so, but under,

9) California and Arizona Law he must), there is no Arizona court or agency to

10) which he could have turned to be so admitted.” 100% incorrect. When the

11) Defendant filed the second litigation on October 4, 2018, there was a response

12) from their Registered agent that stated., “CT Corp was not Uber Technologies,

13) Inc’s RA. We also received the same reply from NRAI. We contacted the AZCC
14) before sending a demand and summons to the AZCC. (They would act as Ubers
15) RA). That was on October 24, 2018. On October 25, 2018, Defendant was

16) clarifying with the AZ.CC what to send in order for the AZCC to take action and
17) received an email that stated there was a filing in TurboCourt. The defendant oted
18) that the attorney Mr. Cole Schlabach, had filed a motion to dismiss with the court.
19) The defendant was dumbfounded because the summons and complaint we're
20)never served. In Arizona you must properly serve the plaintiff or defendant in any
21)civil action before jurisdiction can be made by a court. The next two exhibits show
22)how we got here and a fraction of fraudulent evidence Uber filed. (see ex. Q).
23)Finally, (see ex. R) there are regulations that govern LLC’s, corporations, violations,
24)and attorneys.

Abuse of Process and other sanctionable acts
A.R.S. Sup.Ct.Rules, Rule 42, Rules of Prof.Conduct, ER 8.4

- 1) A.) It is professional misconduct for a lawyer to:

2) violate or attempt to violate the Rules of Professional Conduct,

3) knowingly assist or induce another to do so, or do so through the acts of another;
4) commit a criminal act that reflects adversely on the lawyer's honesty,
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 54 of 56

5) trustworthiness or fitness as a lawyer in other respects; engaged in conduct

6) involving dishonesty, fraud, deceit or misrepresentation; engage in conduct that is
7) prejudicial to the administration of justice; state or imply an ability to influence

8) improperly a government agency or official or to achieve results by means that

9) violate the Rules of Professional Conduct or other law; or knowingly assist a judge
10)or judicial officer in conduct that is a violation of applicable Code of J udicial

11)Conduct or other law. File a notice of change of judge under Rule 10.2, Arizona

12)Rules of Criminal Procedure, for an improper purpose, such as obtaining a trial

13)delay or other circumstances enumerated in Rule 10.2(b).

14)B.) Finding summary judgment not warranted- Because plaintiff specifically

15) claimed instances of wrongful conduct, consisting of evidence that the investigator

16)lied, was intoxicated while performing the investigation, and that other officers

17) gave three contradictory versions of events

18)The absence of probable cause is an essential element of a claim for malicious

19)prosecution. See Colon v. City of New York, 60 N.Y.2d 78, 82, 468 N.Y.S.2d
453,

20)455 (a.) Duty to Disclose; Disclosure Categories within the times set forth in

21)Rule26.1(b.) or in a Scheduling Order or Case Management Order, each

22)party must disclose in writing and serve on all other parties a disclosure

23)statement setting forth:(a.) the factual basis of each of the disclosing party's

24)claims or defenses; (b.) the legal theory on which each of the disclosing

25)party's claims or defenses is based, including--if necessary for a reasonable

26)understanding of the claim or defense--citations to relevant legal authorities;

27) (c.) name, address, and phone number of each witness whom the disclosing

28)party expects to call at trial, and a description of the substance and not

1) merely the subject matter of the testimony sufficient to fairly inform the other

2) parties of each witness' expected testimony;

3) (d.) the name and address of each person whom the disclosing party believes may

4) have knowledge or information relevant to the subject matter of the action, and a

5) fair description of the nature of the knowledge or information each such person is

6) believed to possess;

7) (e.) the name and address of each person who has given a statement--as defined in

8) Rule 26(b)(3)(C)G) and (ii)--relevant to the subject matter of the action, and the

9) custodian of each of those statements; :

10) (f.) the anticipated subject areas of expert testimony;
Case 2:19-cv-04955-DGC Document 1-1 Filed 08/13/19 Page 55 of 56

11)(g.) a computation and measure of each category of damages alleged by the

12) disclosing party, the documents and testimony on which such computation and
13)measure are based, and the name, address, and telephone number of each witness
14)whom the disclosing party expects to call at trial to testify on damages;

15)(h.) the existence, location, custodian, and a general description of any tangible
16) evidence, documents, or electronically stored information that the disclosing party
17)plans to use at trial, including any material to be used for impeachment;

1) (i.) the existence, location, custodian, and a general description of any tangible

2) evidence, documents, or electronically stored information that may be relevant to
3) the subject matter of the action;

4) TXO Production Corp. v. Alliance Resources Corp. 509 U.S. 443 (1993)

5) Upholding a $10 million punitive damages award in an action for slander of title
6) because the appellant's scheme was "part of a larger pattern of fraud, trickery and
7) deceit" Upholding a $10 million punitive damages award in an action for slander
8) of title because the appellant's scheme was "part of a larger pattern of fraud,

9) trickery and deceit" The following elements constitute the intentional tort of abuse
10)of process. The malicious and deliberate misuse or of regularly issued civil or
11)criminal court process that is not justified by the underlying legal action. The
12)abuser of process is interested only in accomplishing some improper purpose
13)similar to the proper object of the process.

Your Honor, this has been a serious breach of trust, contracts, ethics, and
conduct by the Plaintiff and Counsel. It has contributed to a diminish belief that the truth
will always win, and the pillars on which this country was built has had a small piece
eroded. There is no apology that smooths over the damage Uber and Counsel has done.
Counsel for Uber has sacrificed their loyalty to seek the truth through diligence, for
manufactured entitlements through fear and dishonesty. Incoherent, meritless, frivolous,
extortion, and many ways to describe the Plaintiff and his wife. How does an attorney
have the power to interfere with Service of Process? How does a party have an unfair
advantage to receive complaints and filings before Joe and Jane Public? As a Pro Se
Litigant, I have not nor do I expect any treatment that would be viewed as unequal
treatment in the eyes of those from the outside looking in. Judge Abramson, in fact,
stated, “I needed to be ready just as Uber’s counsel should be.” So I do expect those
involved in the legal system and those who say they are seeking justice to maintain
Case 2:19-cv-04955-DGC Document1-1 Filed 08/13/19 Page 56 of 56

ethics. That has been hard to come by. The facts of each claim filed by the Plaintiff are
true with a personal understanding of what we say, does have consequences. We laid out
facts ftom Mrs. Rosemary Barajas and the AAA to litigation, transactions, and unethical
conduct by Counsel and Uber. We pray that you find this despicable behavior egregious
and find in favor of the Defendant. Wohlgemuth v. Caterpillar Inc. 207 Cal. App. 4th
1252 (Cal. Ct. App. 2012). Holding that "consumers who successfully achieve the goals
of their litigation through a compromise agreement,” recover attorneys fees and costs as
prevailing parties under the Song Beverly Act. Plaintiff also ask for an injunction to be
set in place against Uber for Transacting in the State of Arizona without Foreign
Qualification, the use of the name Uber Technologies Inc. as Mr. Cooper has it reserved,
and to also protect Defendant’s addresses, place of business, and electronic devices. Your
Honor, I was uncomfortable stating any monetary damages that the Plaintiffs may try to
use against me in order not to pay. I do believe they need to pay stiff punitive damages,
but they are a multi-multi billion dollar entity and I have no concept of that amount of
money or how to punish a company that has that kind of wealth. I will tell you this has
been going on since 2014, and every step of the way Uber has misrepresented the facts.

We pray you find in the Defendants favor and in the name of Justice.

Lrian Coober? Vifpaty, Swanson- Cooper OSMS19
